Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 2, 11 and 20 all recite the following limitation:
“the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume”
	From this limitation it is clear that the edge face is continuously curved starting at the border of the posterior face. What is not clear is where the curving of edge face ends. There are numerous possible interpretations as to where the curving ends. For this examination as long as there is a curved section of the edge connected to the posterior face (regardless how long this section is) the claim limitation is recited.


opening under an angle into the anterior face of the lenticular shaped volume” the language describing the further portion as  “opening under an angle into the anterior face of the lenticular shaped volume” is unclear. Is this section stating that the further portion opens under the anterior face at some angle? Is this section stating that the further portion opens under an angle from that of the curved portion? Or does this mean something else? For this examination, the interpretation taken is that this limitation means that the further portion opens under the anterior face at an angle.



Claims 19 and 28 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 28 recites the limitation "the second portion" in the limitation “generating the control data such that the second portion is concave” and “isolating the 



Double Patenting
Claims 2-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-16, 20-26 and 30 of U.S. Patent No. 10327950 (hereafter known as US pat ‘950). Although the claims at issue are not identical, they are not patentably distinct from each other because US pat 10327950 discloses all the limitations of these claims as outlined below.

Regarding Claim 2:
A treatment apparatus for surgical correction of hyperopia in an eye [see claim 1 of US pat ‘950… “A treatment apparatus for surgical correction of hyperopia in an eye”], the treatment apparatus comprising:
a laser device including a laser, optics and a focus shifting device [see claim 1 of US pat ‘950… “a laser device including a laser, optics and a 3D focus shifting device”], wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation [see claim 1 of US pat ‘950… “wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation”];
the control device being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea, the lenticular shaped volume being structured such that removal of the volume effects a desired correction of hyperopia”]; and
the control device being programmed with an algorithm that controls the operation of the laser device such that the lenticular shaped volume has a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face [see claim 1 of US pat ‘950… “the control device being programmed with an algorithm that controls the operation of the laser device such that the lenticular shaped volume has a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face”], 
the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume [see claim 2 of US pat ‘950…. “wherein the edge face is annular”… an annular face includes at least a continuously curved portion (please note interpretation of this limitation under 35 USC 112(b) rejection section].



Regarding Claims 5-6, see claims 4-5 of US pat ‘950 which teaches the same limitations.

Regarding claims 7-9 see claims 6 and 10 of US pat ‘950 as outlined below:
wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a further portion connected to the continuously curved portion and opening under an angle into the anterior face of the lenticular shaped volume [see claim 6… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a further portion of the claimed invention] to the continuously curved portion and opening under an angle into the anterior face of the lenticular shaped volume [see claim 10 of US pat ‘950… “wherein the second portion is concave” the second portion of pat ‘950 is a continuously curved portion of the claimed invention]
wherein the control device further is programmed with an algorithm that controls the laser device such that the further portion opens perpendicular into the anterior face of the lenticular shaped volume [see claim 6 of US pat ‘950… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a further portion of the claimed invention]
wherein the second portion is concave, based on the point at which the optical axis of the eye”. A concave portion as claimed is at least a rounded edge as claimed.]


Regarding Claim 10, wherein the control device further is programmed with an algorithm that controls the laser device such that the continuously curved portion is concave, based on the point at which an optical axis of the eye passes through a front face of the cornea [see claim 10 of US pat ‘950… “wherein the second portion is concave, based on the point at which the optical axis of the eye passes through the front face of the cornea” please see 112 rejection above “second portion” is interpreted as referring to the continuously curved portion]


Regarding Claim 11:
A method for generating control data for a laser device of a treatment apparatus for surgical correction of hyperopia in an eye [see claim 11 of US pat ‘950… “A method for generating control data for a laser device of a treatment apparatus for surgical correction of hyperopia in an eye”], wherein the laser device comprises a laser, optics and a 3D focus shifting device [see claim 11 of US pat ‘950… “wherein the laser 
device comprises a laser, optics and a 3D focus shifting device”], 
wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation [see claim 11 of US pat ‘950… “wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation”] wherein the control data controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea [see claim 11… “wherein the control data controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea”], 
the lenticular shaped volume being structured such that removal of the lenticular shaped volume effects a desired correction of hyperopia [see claim 11 of US pat ‘950… “the lenticular volume being structured such that removal of the volume effects a desired correction of hyperopia”]
wherein the method further comprises [see claim 11 of US pat ‘950… “wherein the method further comprises”]:
generating a set of control data and storing the set of control data in a memory [see claim 11 of US pat ‘950… “generating a set of control data and storing the set of control data in a memory”], the generating comprising:
defining the lenticular shaped volume to have a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face [see claim 11 of US pat ‘950… “defining the lenticular volume to have a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face”]
the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume [see claim 13 of US pat ‘950…. “wherein the edge face is elliptical”… an elliptical face includes at least a continuously curved portion (please note interpretation of this limitation under 35 USC 112(b) rejection section].


Regarding Claims 12-13, see claims 12-13 of US pat ‘950 which teaches the same limitations.

Regarding Claims 14-15, see claims 14-15 of US pat ‘950 which teaches the same limitations.

Regarding claims 16-18 see claims 16 and 20 of US pat ‘950 as outlined below:
wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a further portion connected to the continuously curved portion and opening under an angle into the anterior face of the lenticular shaped volume [see claim 16… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a second portion of the claimed invention] to the continuously curved portion wherein the second portion is concave” the second portion of pat ‘950 is a continuously curved portion of the claimed invention]
wherein the control device further is programmed with an algorithm that controls the laser device such that the further portion opens perpendicular into the anterior face of the lenticular shaped volume [see claim 16 of US pat ‘950… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a further portion of the claimed invention]
wherein the control device further is programmed with an algorithm that controls the laser device such that the continuously curved portion rounds off an edge between the posterior face of the lenticular shaped volume and the further portion [see claim 20 of US pat ‘950… “wherein the second portion is concave, based on the point at which the optical axis of the eye”. A concave portion as claimed is at least a rounded edge as claimed.]


Regarding Claim 19, further comprising: generating the control data such that the second portion is concave, based on the point at which an optical axis of the eye passes through the front surface of the cornea [see claim 20 of US pat ‘950… “wherein the second portion is concave, based on the point at which the optical axis of the eye passes through the front face of the cornea” please see 112 rejection above “second portion” is interpreted as referring to the continuously curved portion]


Regarding Claim 20,
A method for surgical correction of hyperopia in an eye [see claim 21 of US pat ‘950… “A method for surgical correction of hyperopia in an eye”], comprising: 
separating corneal tissue by applying laser radiation and isolating a lenticular shaped volume thereby [see claim 21… “separating corneal tissue by applying a laser radiation and isolating a lenticular volume thereby”];
removing the lenticular shaped volume from within the cornea, the removal of the lenticular shaped volume effecting a desired correction of hyperopia [see claim 21 of US pat ‘950… “removing the isolated lenticular volume from within the cornea, the removal of the lenticular volume effecting a desired correction of hyperopia”], the method further comprising:
isolating the lenticular shaped volume to have a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face [see claim 21 of US pat ‘950… “isolating the lenticular volume to have a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face”],
the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume [see claim 22 of US pat ‘950…. “wherein the edge face is annular”… an annular face includes at least a continuously curved portion (please note interpretation of this limitation under 35 USC 112(b) rejection section]



Regarding claims 21-22 see claims 22-23 of US pat ‘950 which teaches the same limitations.

Regarding claims 23-24, see claims 24-25 of US pat ‘950 which teaches the same limitations

Regarding claims 25-27 see claims 26 and 30 of US pat ‘950 as outlined below:
wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a further portion connected to the continuously curved portion and opening under an angle into the anterior face of the lenticular shaped volume [see claim 26… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a second portion of the claimed invention] to the continuously curved portion and opening under an angle into the anterior face of the lenticular shaped volume [see claim 10 of US pat ‘950… “wherein the second portion is concave” the second portion of pat ‘950 is a continuously curved portion of the claimed invention]]
wherein the control device further is programmed with an algorithm that controls the laser device such that the further portion opens perpendicular into the anterior face of the lenticular shaped volume [see claim 26 of US pat ‘950… “wherein the control device further is programmed with an algorithm that controls the laser device such that the edge face has a first portion opening perpendicularly into the anterior face” the first portion of US pat ‘950 is a second portion of the claimed invention]
wherein the control device further is programmed with an algorithm that controls the laser device such that the continuously curved portion rounds off an edge between the posterior face of the lenticular shaped volume and the further portion [see claim 30 of US pat ‘950… “wherein the second portion is concave, based on the point at which the optical axis of the eye”. A concave portion as claimed is at least a rounded edge as claimed.]


Regarding claim 28, further comprising isolating the lenticular shaped volume such that the second portion is concave, based on the point at which the optical axis of the eye passes through the front face of the cornea [see claim 30 of US pat ‘950… “further comprising generating the lenticular volume such that the second portion is concave, based on the point at which the optical axis of the eye passes through the front face of the cornea.” please see 112 rejection above “second portion” is interpreted as referring to the continuously curved portion]




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-13 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz et al (US 6110166) hereafter known as Juhasz in view of Bendett et al (US 20040243112) hereafter known as Bendett in view of Tang et al (US 6409718) hereafter known as Tang.

Independent Claims:

Regarding Claim 2:
Juhasz discloses:
A treatment apparatus for surgical correction of hyperopia in an eye [see element 10 in Figure 1, Col. 4 lines 65-66 “an apparatus 10 for generating a laser beam” and Col. 6 lines 45-55…. “a procedure for the treatment of hyperopia is indicated”], the treatment apparatus comprising:
a laser device including a laser [see Col. 4 lines 65-67…  “an apparatus 10 for generating a laser beam 12 is shown”], wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path.”  While a controller is not positively claimed, Juhasz uses computer programmed instructions therefore the apparatus of Juhasz inherently needs a computer or processor (which is a controller) to function. Therefore, this inherent processor on which the instructions are run on is recited by Juhsaz. And see abstract…. “Stromal tissue under the flap or plug can then be removed when the plug or flap is forceably lifted from the cornea.” Stromal tissue is part of the cornea which as disclosed in this section is lifted (ie separated) from the rest of the cornea];
The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path”. Juhasz discloses traveling along a path given by programmed instructions. This path is at least following some type of broadly claimed algorithm. ] 
wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea [see Col.  5 lines 25-40 “removal of a predetermined volume of stromal tissue (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed”,], 
the lenticular shaped volume being structured such that removal of the volume effects a desired correction of hyperopia [see Col. 3 lines 25-45… “In this instance the stromal tissue to be removed is a ring shaped or doughnut shaped volume which is specifically intended to correct hyperopia.”]; and
the control device being programmed with an algorithm that controls the operation of the laser device such that the lenticular shaped volume has a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face, the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume [see Figs. 3A-3C and Col. 3 lines 25-45… “On the other hand, in another embodiment of the present invention, the posterior surface is shaped as a concave annular surface and the anterior surface is shaped as a convex annular surface.  In this instance the stromal tissue to be removed is a ring shaped or doughnut shaped volume which is specifically intended to correct hyperopia.” Fig. 3B shows a lentoid with an anterior face (38’), a posterior face (40’) and an edge (element 41). While 3B is to myopia, as mentioned in the cited section for hyperopia two faces are made similar to myopia. Thus, it is understood that the elements of the lentoid described in 3B would apply to hyperopia as well with the main difference between the two conditions being how thick the edges and middle are].
	However, while Juhasz discloses a laser device which does include a laser. Juhasz is silent as to the exact details of the laser device apart from the laser. Thus Juhasz fails explicitly/ implicitly disclose a laser device that includes “optics and a focus shifting device”. Additionally, Juhasz discloses an edge that is completely straight and not continuously curved in any section. Thus, Juhasz fails to disclose the controller as being programmed to have the “edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume”. 
Bendett discloses using a xyz scanner (see Fig. 1 element 132 which is a focus shifting device) with an optic fiber [see Fig. 1 element 131 which is optics] to delivery laser energy to the eye [see Fig. 1] in order to treat multiple eye conditions including hyperopia in the analogous art of ophthalmic surgery [see para 37… “As indicated above, the correction for myopia, hyperopia, and/or astigmatism can be accomplished by the removal of a predetermined volume of stromal tissue”]
Tang discloses that in the analogous art of ophthalmic surgery, after removal of tissue in the cornea tissue regrowth can occur causing new problems [see Col. 1 lines The induced hyperopia is caused by corneal re-growth or regression after the laser refractive surgery away from the corneal surface 202 initially after ablation.”] Furthermore, Tang discloses that one way to avoid problems caused by tissue growth is to created curved transition regions at the ends of the removed section of cornea with the regions that extend further into corneal tissue [see Fig. 3C elements 52 and 50 and Col. 5 lines 33-45… “In FIG. 3c, transition regions 50 and 52 are formed in the corneal surface near the lengthwise ends 44, 46 of the cylindrical-shaped ablation 38.  The transition regions 50, 52 have an additional depth with respect to a central portion 49 of the ablated corneal surface”]
Since Juhasz is silent as to the exact details of the laser device and Bendett teaches using a focus shifting device and optics to control and deliver laser energy to treat the similar condition of hyperopia, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz by including a focus shifting device and optics similar to that disclosed by Bendett as these are known structures are known structures for directing laser energy to treat the condition of hyperopia. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to program the device to include curved transitions zones between the flat edges and the posterior face of the lenticular shaped volume similar to that disclosed by Tang to help prevent problems from occurring due to tissue regression.    




Regarding Claim 11:
A method for generating control data for a laser device of a treatment apparatus for surgical correction of hyperopia in an eye [see Col. 6 lines 45-55…. “a procedure for the treatment of hyperopia is indicated”], wherein the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path.”  While a controller is not positively claimed, Juhasz uses computer programmed instructions therefore the apparatus of Juhasz inherently needs a computer or processor (which is a controller) to function. Therefore, this inherent processor on which the instructions are run on is recited by Juhsaz. And see abstract…. “Stromal tissue under the flap or plug can then be removed when the plug or flap is forceably lifted from the cornea.” Stromal tissue is part of the cornea which as disclosed in this section is lifted (ie separated) from the rest of the cornea]
wherein the control data controls an operation of the laser device to emit the laser radiation into the cornea at different focus positions [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path.”  While a controller is not positively claimed, Juhasz uses computer programmed instructions therefore the apparatus of 
 wherein the controlled operation of the laser device isolates a lenticular shaped volume in the cornea  [see Col. 5 lines 62-67 “The laser beam 12 is then focused initially on the predetermined start point 42 and, subsequently, the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path”. Juhasz discloses traveling along a path given by programmed instructions. This path is at least following some type of broadly claimed algorithm. ]
 the lenticular shaped volume being structured such that removal of the lenticular shaped volume effects a desired correction of hyperopia  [see Col. 3 lines 25-45… “In this instance the stromal tissue to be removed is a ring shaped or doughnut shaped volume which is specifically intended to correct hyperopia.”];
wherein the method further comprises:
generating a set of control data and storing the set of control data in a memory [see Col. 5 lines 59-67… “the focal point of the laser beam 12 is moved according to computer programmed instructions along the spiral path 44.  The spiral projection of the laser beam's focal point continues along spiral path 44 to create the concave posterior surface 40 until it reaches a point 46.”. Programmed instructions that control the focal points is a set of control data generated. Additionally, while memory is not explicitly disclosed implicitly it is recited as for instructions to be programmed, there is some type of memory storing the instructions], the generating comprising:
and Col. 3 lines 25-45… “On the other hand, in another embodiment of the present invention, the posterior surface is shaped as a concave annular surface and the anterior surface is shaped as a convex annular surface.  In this instance the stromal tissue to be removed is a ring shaped or doughnut shaped volume which is specifically intended to correct hyperopia.” Fig. 3B shows a lentoid with an anterior face (38’), a posterior face (40’) and an edge (element 41). While 3B is to myopia, as mentioned in the cited section for hyperopia two faces are made similar to myopia. Thus, it is understood that the elements of the lentoid described in 3B would apply to hyperopia as well with the main difference between the two conditions being how thick the edges and middle are of the lentoid]
Bendett discloses using a xyz scanner (see Fig. 1 element 132 which is a 3D focus shifting device) with an optic fiber [see Fig. 1 element 131 which is optics] to delivery laser energy to the eye [see Fig. 1] in order to treat multiple eye conditions including hyperopia in the analogous art of ophthalmic surgery [see para 37… “As indicated above, the correction for myopia, hyperopia, and/or astigmatism can be accomplished by the removal of a predetermined volume of stromal tissue”]
Tang discloses that in the analogous art of ophthalmic surgery, after removal of tissue in the cornea tissue regrowth can occur causing new problems [see Col. 1 lines The induced hyperopia is caused by corneal re-growth or regression after the laser refractive surgery away from the corneal surface 202 initially after ablation.”] Furthermore, Tang discloses that one way to avoid problems caused by tissue growth is to created curved transition regions at the ends of the removed section of cornea with the regions that extend further into corneal tissue [see Fig. 3C elements 52 and 50 and Col. 5 lines 33-45… “In FIG. 3c, transition regions 50 and 52 are formed in the corneal surface near the lengthwise ends 44, 46 of the cylindrical-shaped ablation 38.  The transition regions 50, 52 have an additional depth with respect to a central portion 49 of the ablated corneal surface”]
Since Juhasz is silent as to the exact details of the laser device and Bendett teaches using a 3D focus shifting device and optics to control and deliver laser energy to treat the similar condition of hyperopia, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz by including a focus shifting device and optics similar to that disclosed by Bendett as these are known structures are known structures for directing laser energy to treat the condition of hyperopia. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett to program the device to include curved transitions zones between the flat edges and the posterior face of the lenticular shaped volume similar to that disclosed by Tang to help prevent problems from occurring due to tissue regression.    

Dependent Claims:
the annular tissue volume 54 is annular shaped.”) Therefore, the curved portions of additional tissue removed as discussed in the rejections to claims 2 and 11 above are understood to have an annular shape. Additionally, annular shape is a ring shape (which is circular shape). A circle is a specific type of ellipse. Thus since the curved portion makes up part of the edge, Juhasz in view of Bendett in view of Tang is understood to have edges that are annular and elliptical for at least the curved portion of the edge. 


Regarding Claims 7-9, 16-18: See Fig. 3A element 41 and Col. 5 lines 40-57 of Juhasz (see in particular… “It is to be appreciated that the actual shape for lentoid 36 may vary according to the needs and desires of the physician.” And “FIG. 3B shows a variation from this shape wherein the anterior concave surface 38' is separated from the posterior concave surface 40' by a substantially flat annular surface 41”.) Element 41 is at least a further portion as claimed. As element 41 extends between the posterior face (element 40’) to the anterior face (element 38’), it is understood that it would extend from curved transitions (ie curved portion) of the edge face to the anterior face; additionally, as the line is straight which has an angle of 180 degrees it opens at an angle under the anterior face claimed in claims 7 and 16. Additionally since the line is straight the further portion opens perpendicular to at least a section of the anterior face (ie the middle) which recites the broad limitation of “the further portion opens perpendicular into the anterior face of the lenticular shaped volume” as recited in 

Regarding claims 10 and 19:
	Juhasz in view Bendett in view of Tang discloses the invention substantially as claimed including all the limitations of claims 2 and 11 which includes a continuously curved portion.
	However Juhasz in view of Bendett in view of Tang fails to disclose “wherein the control device further is programmed with an algorithm that controls the laser device such that the continuously curved portion is concave, based on the point at which an optical axis of the eye passes through a front face of the cornea” as recited in claim 10 or “generating the control data such that the second portion is concave, based on the point at which an optical axis of the eye passes through the front surface of the cornea” as recited in claim 19. For claim 19, a second portion is interpreted to refer to the continuously curved portion (written interchangeably here) as discussed under 112(b) rejections above.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Bendett in view of Tang to program the algorithm to control the laser device such that the “continuously curved portion is . 





Claims 20-22 and 25-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Juhasz in view of Tang.

Independent claims:
Regarding Claim 20:
A method for surgical correction of hyperopia in an eye [Col. 6 lines 45-55…. “a procedure for the treatment of hyperopia is indicated”], comprising: 
separating corneal tissue by applying laser radiation and isolating a lenticular shaped volume thereby [see Col.  5 lines 25-40 “removal of a predetermined volume of stromal tissue (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed”, ];
removing the lenticular shaped volume from within the cornea, the removal of the lenticular shaped volume effecting a desired correction of hyperopia [see Col.  5 lines “removal of a predetermined volume of stromal tissue (part of the cornea)” and “together, the anterior surface 38 and posterior surface 40 will completely enclose or encapsulate the lentoid volume 36 of stromal tissue 30 which is removed” ], the method further comprising:
isolating the lenticular shaped volume to have a posterior face and an anterior face, wherein the posterior face and the anterior face have borders that are connected via an edge face  [see Figs. 3A-3C and Col. 3 lines 25-45… “On the other hand, in another embodiment of the present invention, the posterior surface is shaped as a concave annular surface and the anterior surface is shaped as a convex annular surface.  In this instance the stromal tissue to be removed is a ring shaped or doughnut shaped volume which is specifically intended to correct hyperopia.” Fig. 3B shows a lentoid with an anterior face (38’), a posterior face (40’) and an edge (element 41). While 3B is to myopia, as mentioned in the cited section for hyperiopia two faces are made similar to myopia. Thus, it is understood that the elements of the lentoid described in 3B would apply to hyperopia as well with the main difference between the two conditions being how thick the edges and middle are of the lentoid], 
Tang discloses that in the analogous art of ophthalmic surgery, after removal of tissue in the cornea tissue regrowth can occur causing new problems [see Col. 1 lines 39-51…. “The induced hyperopia is caused by corneal re-growth or regression after the laser refractive surgery away from the corneal surface 202 initially after ablation.”] Furthermore, Tang discloses that one way to avoid problems caused by tissue growth is to created curved transition regions at the ends of the removed section of cornea with the regions that extend further into corneal tissue [see Fig. 3C elements 52 and 50 and In FIG. 3c, transition regions 50 and 52 are formed in the corneal surface near the lengthwise ends 44, 46 of the cylindrical-shaped ablation 38.  The transition regions 50, 52 have an additional depth with respect to a central portion 49 of the ablated corneal surface”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz to program the device to include curved transitions zones between the flat edges and the posterior face of the lenticular shaped volume similar to that disclosed by Tang to help prevent problems from occurring due to tissue regression.    

Dependent claims:

Regarding Claims 3-4, 12-13, and claim 21-22, Juhasz discloses the shape of the tissue volumes being annular in Col. 6 lines 45-55 (see “the annular tissue volume 54 is annular shaped.”) Therefore, the curved portions of additional tissue removed as discussed in the rejections to claim 20 above are understood to have an annular shape. Additionally, annular shape is a ring shape (which is circular shape). A circle is a specific type of ellipse. Thus since the curved portion makes up part of the edge, Juhasz in view of Tang is understood to have edges that are annular and elliptical for at least the curved portion of the edge. 


Regarding Claims 25-27: 
It is to be appreciated that the actual shape for lentoid 36 may vary according to the needs and desires of the physician.” And “FIG. 3B shows a variation from this shape wherein the anterior concave surface 38' is separated from the posterior concave surface 40' by a substantially flat annular surface 41”.) Element 41 is at least a further portion as claimed. As element 41 extends between the posterior face (element 40’) to the anterior face (element 38’), it is understood that it would extend from curved transitions (ie curved portion) of the edge face to the anterior face; additionally, as the line is straight which has an angle of 180 degrees it opens at an angle under the anterior face claimed in claim 25. Additionally since the line is straight the further portion opens perpendicular to at least a section of the anterior face (ie the middle) which recites the broad limitation of “the further portion opens perpendicular into the anterior face of the lenticular shaped volume” as recited in claim 26. However it is important to note that clarifying the claims to specify the further portion as being perpendicular to the anterior face at the point where the further portion meets the anterior face (as shown in Fig. 12B of applicant’s disclosure) would overcome the rejection for this feature. Finally, since the curved portion sits between the posterior face and the further portion, and the curved portion is rounded, the curved portion rounds off an edge as recited in claim 27.


Regarding claim 28:
	Juhasz in view of Tang discloses the invention substantially as claimed including all the limitations of claim 20 which includes a continuously curved portion.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Juhasz in view of Tang to program the algorithm to control the laser device such that the “continuously curved portion is concave, based on the point at which an optical axis of the eye passes through a front face of the cornea” because there are only two ways to program the laser with a continuous curve (either concave or convex relative to the optical axis of the eye that passes through the front face of the cornea) and concave is one of those two ways. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792